DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-18, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752). 
Regarding claim 1, Kuijk et al. teaches an article (1) comprising a liquid-impregnated surface (2) (Figure 6), the liquid-impregnated surface comprising a plurality of micro-scale and/or nano-scale solid features (3) (Page 5, lines 5-25) spaced sufficiently close to stably contain a liquid (6) therebetween or therewithin (Page 6, lines 26-30: The probability that the liquid -i.e. wetting liquid 6- leaves the microstructure is avoided) where the impregnating liquid 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to  provide wherein the surface area fraction is between 0.025 and 0.5, for the purpose of custom tailoring the wetting properties of the surface (Page 4, lines 0-10),  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Regarding claims 2, 4, and 5, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a viscosity of the liquid.
However, Examiner takes Official Notice that it is well known in the art that Fluorinert is manufactured by 3MTM, and that Fluorinert (e.g. Fluorinert variant FC-3283) has a room  to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-3283 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials.  The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03). 
Regarding claim 3, Kuijk et al. teaches an article as discussed above.  While Kuijk et al. teaches the liquid as Fluorinert (Page 7, line 16), Kuijk et al. is silent as to a room temperature vapor pressure of the liquid.
However, Examiner takes Official Notice that it is well known in the art that Fluorinert is manufactured by 3MTM, and that Fluorinert (e.g. Fluorinert variant FC-70) has a room temperature vapor pressure less than 0.1mm Hg (Note: 0.1mm Hg = 0.1 torr) for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the Fluorinert variant as disclosed by Kuijk et al. in the form of Fluorinert variant FC-70 for the purpose of improving article longevity by selecting a fluid that is non-toxic and compatible with a wide variety of materials. The Official Notice taken in the action dated 9/24/2018 was not traversed by Applicant, and thus is considered Applicant admitted prior art (see MPEP 2144.03).
Regarding claim 6, Kuijk et al. teaches an article as discussed above, where the features have substantially uniform height (Figure 5, see also Figure 3), where the impregnating liquid fills space between the features (Figure 5, see also Figure), and where the liquid has receding contact angle of 0° (i.e. the article is fully wetted) such that the liquid forms a stable thin film on the top of the features) (Figure 5D).
Regarding claim 7, Kuijk et al. teaches an article as discussed above, where the features define pores or other wells and where the  impregnating liquid fills the features (Page 5, lines 5-15: The matrix of features are in the form of an open network of micro-pillars “5,” a closed network of micro-wells “4,” or a combination thereof).
Regarding claim 9, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 1 micrometer to about 100 micrometers (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers).
Regarding claim 10, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the plurality of micro-scale and/or nano-scale solid features have a feature to feature spacing from about 5 nanometers to about 1 micrometer (Figure 4 and page 5, lines 19-22: A spacing of features is disclosed to be between 100 nanometers to 100 micrometers).
Regarding claim 13, Kuijk et al. teaches an article as discussed above, where the solid features have heights no greater than about 100 micrometers (Page 5, lines 19-24: A height, which is equivalent to depth, of a pore “3” is between 100 nanometers to 100 micrometers, where pore height necessarily corresponds to a height of a feature “4” or “5” since the pores are “space” defined by the features themselves).
Regarding claim 14, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the solid features comprise posts (Figure 3 and Page 5, lines 11-12: Micro-pillars “5”).
Regarding claim 15, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the solid features comprise at least one member selected from the group consisting of a spherical particle, a nanoneedle, a nanograss, and a random geometry feature that provides surface roughness (claim 47, lines 3-5: Posts, particles, nano-needles, nano-grass).
Regarding claim 16, Kuijk et al. teaches a liquid impregnated surface as discussed above, where the sollid features comprise at least one member selected from the group consisting of a pore, a cavity, interconnected pores, and interconnected cavities (Page 5, lines 5-15: The matrix of features are in the form of an open network of micro-pillars “5,” a closed network of micro-wells “4,” or a combination thereof).
Regarding claim 17, Kuijk et al. teaches an article as discussed above, where the surface comprises porous media with a plurality of pores having different sizes (Page 2, lines 22-24: The surface may comprise a closed-cell network of micro-wells made in the substrate, or an open-cell network of micro-pillars made on the substrate, or any combination thereof) (Page 5, lines 5-15: The article surface is configured to be provided with different patterns) (Page 5, lines 16-25: Pore size falling between a variable range).
Regarding claim 18, Kuijk et al. teaches an article as discussed above, where the impregnating liquid comprises a fluorinated coolant (e.g., Fluorinert) (Page 7, line 16).
Regarding claim 30, Kuijk et al. teaches a liquid impregnated surface including hierarchical structures as discussed above.
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “said impregnating liquid is held in place between said plurality of features regardless of orientation of said liquid impregnated surface” constitutes a functional limitation, there being no differentiating structure recited.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Gross (US6649266).
Regarding claim 20, Kuijk et al. teaches the limitations of claim 1, and Kuijk teaches the article as formed from glass (Page 2, lines 25-30), however, does not appear to teach wherein the glass is mirror glass. 
Gross teaches it is well known in the art to apply such a wettability controlled article to mirrors, in order to provide such an antifouling article to mirrors (Col. 7, lines 40-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include such an article in a mirror, in order to provide such an antifouling article to mirrors (Col. 7, lines 40-48).
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that .
Claims 19 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuijk et al. (WO 2010/028752) in view of Bhate (US20080145631).
Regarding claims 19 and 31, Kuijk teaches the limitations of claim 1, and Kuijk does not teach wherein the article is a member of a steam or gas turbine part, or a stent.  
Bhate teaches wherein articles with controlled wettability, such as that taught by Kuijk, are attractive for many applications, including steam or gas turbines (¶[0035]) and stents (¶[0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuijk to include such an article in a steam or gas turbine, or a stent, in order to provide an antifouling surface to such applications (¶[0034-0035]).
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the liquid-impregnated surface is configured to repel .
Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. 
Applicant argues (see remarks pages 6-7) Kuijk does not teach wherein the surface area fraction is a result effective variable. Specifically, Applicant argues Kuijk does not disclose any relationship between surface area fraction and any known desirable result.  Applicant contends Kuijk only teaches a ratio of 0, as Applicant contends the surface is primed to be completely coated with a wetting liquid phase.  
	As noted above, and cited in the rejection, Kuijk states “[b]y modifying the ratio of the trapped wetting liquid phase area to the exposed substrate area in the micro-sturctured surface, the effective macroscopic wetting properties of the surface can be custom tailored such as to be comprised between those of the wetting liquid phase and those of the bare substrate” (Page 4, lines 0-10, bolded for emphasis).  Here, as indicated in the rejection, Kuijk teaches the ratio (the variable) may be modified in order to tailor the wetting properties either closer to that of the wetting liquid phase or the bare substrate (the result).  It is also noted MPEP 2144.05 states it has been held “a recognition in the prior art that a property is affected by the variable is sufficient to fin the variable result effective” (see section III B).  Examiner maintains one having ordinary skill in the art would come to this conclusion from the teachings of Kuijk. Finally, Examiner has never relied upon Kuijk to demonstrate a ratio of 0, which would 
	Applicant argues (see remarks page 7), citing page 8, lines 17-24 and Fig. 8 of Kuijk, the reference states “[t]he oil droplet doesn’t contact the surface” and thus concludes there is no direct contact with the solid portions of the features as claimed.  
	It is noted that the lines cited by Applicant are in reference to a sequence of frames in which a droplet is bouncing on and off of the substrate, and thus it is stated multiple times the “droplet collides with the micro-structured surface 1… rebounds…sits on the surface.”  Thus, Applicant’s argument is found unpersuasive, as this paragraph represents a dynamic situation in which the droplet may come in contact and bounce off, whereas the claims merely require the functional limitation “able to come into direct contact.”  
Applicant argues (see remarks page 7) Kuijk teaches the micro-structured surface stays wetted by the liquid phase, also citing Fig. 5, and thus concludes Kuijk teaches that the wetting liquid phase should completely wet and fully coat the entirety of micro-structured surface, such there is no contact between a contacting liquid and the underlying micro patterned solid features.  
First, Examiner notes Fig. 5, is the process by which the microstructured surface is impregnated with liquid, and thus is not indicative of the finished product (see p. 4, lines 20-25).  Rather Fig. 6, which is relied upon in the rejection, is the finished product.  Further, the evidence cited by Applicant does not support the conclusion.   The impregnated liquid indeed does wet the microstructure, as this is the purpose of the invention of Kuijk, however, in no 
Applicant argues Examiner’s evidence, wherein Kuijk explicitly states “[a] droplet or slug of an undesired phase which may come in contact with the solid surface will therefore experience a mixed boundary, consisting partly of the solid substrate, and partly of the liquid phase trapped in the surface microstructure” (Page 3, lines 30-35 and as clearly shown in Fig. 6, emphasis added) would be understood in light of the disclosure to be a description of solid surface submerged/coated by a wetting liquid phase.
Examiner contends the cited text is clear in its description that when a droplet comes in contact with the substrate, it encounters a mixed boundary layer, consisting of the liquid phase, which is trapped in the microstructure, and partly of the solid substrate. Examiner notes this citation would not leave one having ordinary skill in the art to speculate as to whether or not the droplet comes in contact with the solid surface and liquid surface, but rather directly states this is the case.  It is further noted, as also relied upon in the rejection, the following sentence of Kuijk states “[b]y modifying the ratio of the trapped wetting liquid phase area to the exposed substrate area in the micro-structured surface, the effective macroscopic wetting properties of the surface can be custom tailored such as to be comprised between those of the wetting liquid phase and those of the bare substrate” (Page 4, lines 0-10).  This sentence also supports Examiner’s position, that a portion of the solid features are able to come into direct contact with the contacting liquid, as it is expressly stated.  Finally, it is noted Applicant argues that one having ordinary skill would not interpret the cited text of Kuijk to mean what it explicitly states, however, Applicant offers no alternative interpretation of the cited text.

	First, as noted above, Examiner takes the position Kuijk explicitly teaches this feature, as Kuijk states “[a] droplet or slug of an undesired phase which may come in contact with the solid surface will therefore experience a mixed boundary, consisting partly of the solid substrate, and partly of the liquid phase trapped in the surface microstructure” (Page 3, lines 30-35 and as clearly shown in Fig. 6, bolded for emphasis).  Applicant fails to establish how either of these citations supports the conclusion made, as neither citation relates to the solid surface being in direct, or indirect contact with the undesired droplets.  Finally, Applicant has failed to demonstrate how Kuijk disparages, discredits, or discourages from the instant invention.  
	Finally, Applicant contends in the remarks if the disclosure of Kuijk describes an instance in which a thin layer of the impregnating liquid covers the entire surface (which Examiner does not concede) such that only a liquid-liquid interface is formed, one having ordinary skill in the art would understand any teaching of a mixed boundary interface to be somehow negated.  Examiner notes this assertion is contradicted by Applicant’s own disclosure. 
	Applicant’s specification states “[i]n certain embodiments…liquid fills the space between the features and coats the features with a layer at least about 5 nm in thickness over the top of the features” (¶[0012]).  This feature can also be clearly seen in the preferred nonwetted states 
	For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.
Conclusion
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763